Notice of Allowance
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a wireless communication terminal and method for sleep determination in a wireless communication system, the method steps comprising: transmitting, by a self-terminal, a path-search packet including communication-path information to an adjacent terminal; determining, by the self-terminal, an upper-rank terminal as the adjacent terminal based on the transmitted path-search packet and location of adjacent terminal on the communication path; storing, by the self-terminal, state information indicating a sleep or a wake-up state of the adjacent terminal; and executing, by the self-terminal, sleep determination based on the state information and sleep-declaration packet from a terminal.
	Applicant’s independent claims recite the processor of the self-terminal is configured to execute first sleep determination on the basis of the state information when the wireless communicator receives a sleep-declaration packet from a sleep-declaration terminal and the sleep-declaration terminal is the upper-rank terminal, the sleep-declaration terminal being the adjacent terminal that has transmitted the sleep-declaration packet; the processor of the self-terminal is configured to determine that sleep by the sleep-declaration terminal is accepted in the first sleep determination if the upper-rank terminal in the wake-up state other than the sleep-declaration terminal is present; the processor of the self-terminal is configured to determine that the sleep by the sleep-declaration terminal is not accepted in the first sleep determination if the upper-rank terminal in the wake-up state other than the sleep-declaration terminal is not present; and the processor of the self-terminal is configured to cause the wireless communicator to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cai et al. (US 9,173,224 B2) discloses a determining if a station goes to sleep based on its priority class.
	Tran et al. (US 9,565,637 B2) discloses determining whether a wireless transmitter should transition from a standby mode to an active mode based on message priority.
	Ma et al. (US 2005/0141499 A1) discloses assigning standby priority to network devices.
	Sun et al. (US 8,670,362 B2) discloses establishing sleep state entry based on a priority of a second network communication exceeding the priority of a first network communication.
	Gorokhov et al. (US 8,576,760 B2) discloses setting an idle mode duty cycle based on the priority class of an access terminal.
	O’Neill et al. (US 6,922,547 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461